     Case 1:20-cv-00255-HSO-JCG Document 24 Filed 03/29/21 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION

JAMES GARLAND WARD, #200974796                                       PLAINTIFF

v.                                             CIVIL NO. 1:20-cv-255-HSO-JCG

H. BEESLEY and
MIKE EZELL, Administrator                                         DEFENDANTS



                              FINAL JUDGMENT

      In accordance with the Court’s Order entered this date and incorporated

herein by reference,

      IT IS, THEREFORE, ORDERED AND ADJUDGED that, this civil action

is DISMISSED WITHOUT PREJUDICE.

      SO ORDERED AND ADJUDGED, this the 29th day of March, 2021.




                                     s/ Halil Suleyman Ozerden
                                     HALIL SULEYMAN OZERDEN
                                     UNITED STATES DISTRICT JUDGE
